DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gas supply unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 2-3 and 8, claims 2 and 3 both require a “mixer” as recited in line 1 of claims 2 and 3, and line 4 of claim 8. However, the specification refers to a “mixer” gas in [0010], and separately a “mixer” for mixing gas in [0012]. Since the specification has two separate and opposing definitions as to what the applicant considers to be a “mixer”, (1) a gaseous mixture, and (2) a device for mixing gas, the term “mixer” is thus considered to be unclear. However, for the purpose of expediting examination and providing compact prosecution, the term “mixer” will be considered to simply mean a device for mixing gas. Claims 4-5 and 9-20 are further rejected for dependence upon a rejected claim.
In re claim 6, claim 6 depends upon claim 1, which requires “a compressor impeller”, as recited in line 13. However, claim 6 recites, in lines 1-4 that “the compressor impeller comprises:
a first compressor impeller…a second compressor impeller…”. This recitation is problematic, because it is unclear how a singular compressor impeller, as required by claim 1, and line 1 of claim 6, can consist of more than one (i.e. a first and a second compressor impeller). This recitation is also problematic because it is unclear exactly how many compressor impellers are required by the claim. Does “the compressor impeller” of claim 6, and in reference to claim 1, constitute a first compressor impeller, and the “first compressor impeller” of claim 6 constitute a second compressor impeller and the “second compressor impeller” constitute a third compressor impeller, producing a total of three (3) compressor impellers required by the claim? Or does claim 6 only require a “first compressor impeller” and a “second compressor impeller” which constitute a total of two (2) compressor impellers required by the claim? Or was the claim intended to indicate that the compressor impeller has a first stage, and a second stage, (as seems to be indicated via. 7)?
In re claims 16 and 20, claim 16 is rejected on the same grounds and motivation as claim 6 above. Claim 20 is rejected for depending upon a rejected claim.
In re claims 2 and 3, claim 2 recites the limitation "the mixer" in line 1, and claim 3 recites the limitation "the mixer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. . Claims 4-5 are further rejected for dependence upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sorter et. al. (U.S. 20040173192) in view of Zeng et. al. (U.S. 20190063351).
Regarding claim 1, Sorter teaches a cogeneration system (fig. 1) comprising:
an air intake pipe (22) through which air is introduced (via. 20);
a gas intake pipe (66) into which gas is introduced (via. 200);
a mixed gas intake pipe (26; air and EGR, as shown in fig. 1) for supplying a mixed gas (air and EGR) which is a mixture of air and gas (EGR) to an engine (40); and
a compressor module (428) which is connected to the air intake pipe, the gas intake pipe, and the mixed gas intake pipe, and mixes and compresses gas and air (as shown in fig. 1),
wherein the compressor module comprises:
a compressor housing (inherent, and considered necessarily present) connected to the mixed gas intake pipe and the air intake pipe (via. 26, 100, and 28); and
a gas supply unit (200) supplying gas (EGR) supplied from the gas intake pipe to the inside of the housing (via. 26, 100, and 28).
Sorter lacks
a motor disposed inside the compressor housing;
a compressor impeller which is disposed inside the compressor housing, and rotates by the motor to compress the mixed gas; and
wherein the gas supply unit is disposed between the compressor impeller and the motor.
Zeng teaches an engine system (fig. 1) featuring an analogous method of turbocharging (turbocharger 190; [0025]) having
a motor (19; [0027]) disposed inside the compressor housing ([0025; 0027] indicates that the motor 19 is coupled to shaft 19 between the compressor and turbine, which further implies that it would be included within a turbocharger housing (which houses the compressor and the turbine); broadly, vehicle 301 (as indicated in [0042] and fig. 3) could also be considered to be a housing for both the compressor 90 and motor 19);
a compressor impeller which is disposed inside the compressor housing (inherent), and rotates by the motor to compress the mixed gas (as shown in fig. 1).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Sorter, to incorporate a motor driven compressor, in a common housing, which compresses a mixed gas, as clearly suggested and taught by Zeng, in order to supply the turbocharger with motor torque from an electric motor to attain a desired boost pressure and a desired EGR flow (abstract).
Additionally, it also would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the gas supply unit between the compressor impeller and the motor, since there is a limited number of locations for the gas supply unit, namely between the motor and the compressor, or alternatively, on the other side of the compressor (which is away from the motor), and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 2, see claim 1 above.
Regarding claim 3, Sorter and Zeng teach the cogeneration system of claim 1, and Sorter further teaches wherein the mixer comprises: 
an acceleration unit (fig. 1; fig. 3; inherent part of EGR venturi 200 as shown in fig. 3) for reducing a cross-sectional area of the air intake pipe (as shown in fig. 3) while progressing toward the compressor impeller (as shown in fig. 1) 
a spray unit (fig. 1; fig. 2; inherent part of fuel/air venturi 100 as shown in fig. 2) which has a smaller cross-sectional area (note the small cross-sectional area of numerous fuel injection ports 110, as shown in fig. 2; [0063]) than the acceleration unit, and is provided with a spray hole connected to the gas intake pipe (as shown in fig. 2-3).
Regarding claim 4, Sorter and Zeng teach the cogeneration system of claim 3, and Sorter further teaches wherein the spray unit is disposed closer to the compressor impeller than the acceleration unit (as shown in fig. 1)
Regarding claim 7, Sorter and Zeng teach the cogeneration system of claim 1, and Zeng further teaches 
wherein the motor (94) is disposed upstream in an air flow direction (motor 94 is connected to compressor 90, which is upstream of 27 and consequentially also upstream of engine 10, as shown in fig. 1) t
Sorter further teaches
the gas supply unit (200) is disposed upstream in the air flow direction than the compressor impeller (as shown in fig. 1).
Thus Sorter as modified by Zeng, as explained above arrives at the claimed limitation.

Regarding claim 8,  Sorter teaches a cogeneration system (fig. 1) comprising:
an intake pipe (22) having one end which communicates with the outside air (via. 20) and having the other end which is connected to an engine (40);
a mixer (200) disposed in the intake pipe to supply gas (EGR) into the intake pipe; and
an intake compressor (428; compressor is necessarily present within 428) for compressing a mixed gas which is a mixture of the air and the gas (EGR);
wherein the intake compressor comprises:
a compressor impeller which is disposed in the intake pipe, and rotates (via turbine) to compress the mixed gas.
Sorter lacks wherein the intake compressor comprises:
a motor disposed in the intake pipe; and
a compressor impeller which is disposed in the intake pipe, and rotates by the motor to compress the mixed gas,
wherein the mixer is positioned between the motor and the compressor impeller.
Zeng teaches an engine system (fig. 1) featuring an analogous method of turbocharging (turbocharger 190; [0025]) having
a compressor impeller (necessarily present within 90) which is disposed inside the compressor housing (inherent), and rotates by the motor to compress the mixed gas (as shown in fig. 1)
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Sorter, to incorporate a motor driven compressor, in a common housing, which compresses a mixed gas, as clearly suggested and taught by Zeng, in order to supply the turbocharger with motor torque from an electric motor to attain a desired boost pressure and a desired EGR flow (abstract).
 Additionally, it also would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the gas supply unit between the compressor impeller and the motor, and the motor to the intake pipe, since there is a limited number of locations for the gas supply unit, namely between the motor and the compressor, or alternatively, on the other side of the compressor (which is away from the motor), and since the motor can be cooled via. intake air, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 9, Sorter and Zeng teach the cogeneration system of claim 8, but fail to teach wherein the motor is disposed upstream of the mixer.
However, it also would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the motor upstream of the mixer, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 10, see claims 2 and 8 above.

Regarding claim 17, Sorter and Zeng teach the cogeneration system of claim 8, and Sorter further teaches: 
a cooler (fig. 1; 34) for cooling the mixed gas (air and EGR) compressed in the intake compressor, 
wherein the cooler is positioned in the intake pipe between the engine (40) and the compressor impeller (as shown in fig. 1).
Regarding claim 18, Sorter and Zeng teach the cogeneration system of claim 8, and Sorter further teaches a generator (generator [0077]; note: generator not shown in drawings) for generating power by a power of the engine.

Claims 6, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sorter et. al. (U.S. 20040173192) in view of Zeng et. al. (U.S. 20190063351) and in further view of Bolis et. al. (U.S. 7784286).
Regarding claim 6, Sorter and Zeng teach the cogeneration system of claim 1, and Zeng further teaches wherein the compressor impeller comprises:
a first compressor impeller (inherent) connected to the motor by a shaft (as shown in fig. 1); and
However, Sorter as modified via Zeng lacks
a second compressor impeller
a clutch located between the first compressor impeller and the second compressor impeller.
However, Bolis teaches an analogous heat recovery system (fig. 1; [Col. 7 ln 41-Col. 8, ln 3]) having
a first compressor (fig. 1; 1);
a second compressor (2);
a clutch (clutches; [Col. 8, ln 4-8]) located between a first compressor and a second compressor.
Bolis additionally teaches a clutch between the compressor(s) and a generator 5 ([Col. 8, ln 4-8]).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Sorter, to incorporate a motor driven compressor, having a first stage and a second stage which are coupled via a clutch, as clearly suggested and taught by Bolis, in order to increase power as well as to decouple some of the elements ([Col. 7 ln 41-Col. 8, ln 8]).
Regarding claim 16, see claims 6 above.
Regarding claim 20, Sorter and Zeng teach the cogeneration system of claim 16, wherein the first compressor impeller is disposed closer to the motor than the second compressor impeller, wherein the mixer is positioned between the first compressor impeller and the motor.
Furthermore, it also would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the first compressor impeller closer to the motor than the second compressor impeller, wherein the mixer is positioned between the first compressor impeller and the motor, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747